Citation Nr: 1729028	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a hernia, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1972 to March 1977.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for hypertension and a hernia.  

This case was previously before the Board in July 2015, where the issues of service connection for hypertension and service connection for a hernia were remanded to the RO for VA medical opinions regarding direct service connection and secondary service connection, to include as due to the following service-connected disabilities: hepatitis C, left below the knee amputation due to electrical burns, peripheral neuropathy of the right lower extremity, fracture of the left femur, degenerative arthritis of the left and right knees, fracture of the left humerus, third degree burn of the ulnar aspect of the left forearm, surgical scar associated with hepatitis C, gout of the right elbow, third degree burn of the ulnar aspect of the right forearm, third degree burn of the anterior ankle area of the right foot, and gout of the right great toe.  The December 2015 VA examination reports reflect that adequate hypertension and hernia examinations were conducted.  The RO readjudicated the claims in a May 2016 supplemental statement of the case (SSOC).  As such, the directives of the July 2015 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  There was no cardiovascular injury, disease, or event during active service.  

3.  The Veteran did not experience "chronic" in-service symptoms of hypertension during service.  

4.  Hypertension did not become manifest to a degree of 10 percent or more within one year after the date of separation from service.

5.  The Veteran has not experienced "continuous" symptoms of hypertension post-service.

6.  The hypertension is not related to, or worsened by, the service-connected disabilities.

7.  The Veteran is currently diagnosed with a hiatal hernia.

8.  There was no gastrointestinal injury, disease, or event during active service.

9.  The hiatal hernia is not related to, or worsened by, the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met, and may not be presumed to have been incurred in active military service, to include as secondary to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).

2.  The criteria for service connection for a hernia, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In July 2009, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2009 rating decision from which this appeal arises.  Further, the issues were readjudicated in a March 2010 Statement of the Case (SOC), and in October 2012, May 2013, and May 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to assist in claims development by obtaining all relevant records to the issues on appeal.  The Board notes that the Veteran's Social Security Administration (SSA) records are unavailable in this case.  When SSA records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record includes service treatment records, service personnel records, post-service VA and private treatment (medical) records, and the Veteran's written assertions.  The record reflects that the RO attempted to locate the missing SSA records on multiple occasions.  The Veteran was informed of the missing records and was offered an opportunity to submit any such records in his possession.  In September 2010, formal findings on the unavailability of SSA records were made and the Veteran was informed of such.  38 C.F.R.§ 3.159(e).  Further attempts to obtain the records would be futile.  

Second, VA satisfied its duty to obtain a medical opinion when required.  In December 2015, VA obtained medical examinations to help determine if the Veteran's hypertension and hernia were related to service, to include as secondary to service-connected disabilities.  The medical examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (recognizing that even a nurse practitioner may be competent to conduct examination if qualified by education, training, and experience).  

In a December 2016 appellate brief, the Veteran's representative contended that the December 2015 VA examinations were inadequate because the examiners did not provide sufficient rationale to address the theories of secondary service connection for hypertension and for a hernia, as due to service-connected disabilities. 

As to the contention that the December 2015 VA examiners did not provide an adequate medical opinion regarding secondary service connection, the Board finds that the December 2015 VA examination reports are thorough and provide a sound basis upon which to base a decision with regard to the issues on appeal.  As discussed below, the VA examiners specifically answered the following questions: (1) whether the hypertension or hernia was related to the service-connected disabilities, and (2) whether the hypertension or hernia was aggravated by the service-connected disabilities.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history, reviewed the Veteran's VA 
e-folder and VA treatment records, and provided opinions as to direct and secondary service connection theories of entitlement with supporting rationale.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, a hernia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply to this issue.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as hypertension become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hypertension

The Veteran has advanced that hypertension originated in active service, and is also related to, or aggravated by, service-connected disabilities.  Specifically, the Veteran has asserted that the hypertension is due to falling from a telephone pole after contact with an electrical power line during service in July 1976.

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  VA treatment records reflect that the Veteran has been treated for hypertension since January 2006.  The element of a current disability has been established. 

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2016).  The record reflects that the Veteran received a blood pressure reading at the entrance to service examination in January 1972 of systolic 124/diastolic 72.  An October 1976 medical evaluation board examination report reflects a blood pressure reading of 110/82.

During active service, no diastolic blood pressure reading of 90 mm. or greater was recorded.  For these reasons, the Board finds that the diastolic blood pressure readings were not "predominantly" 90 mm. or greater.  Additionally, the Board notes that the highest systolic blood pressure reading recorded was 124 mm.  As such, the Board finds that the Veteran's systolic blood pressure was not predominantly 160 mm. or greater during service.  

The service treatment records reflect that the Veteran was not diagnosed with hypertension, or treated for high blood pressure, at any time during service.  There is no indication from the service treatment records that the Veteran had a cardiovascular injury or disease during active duty service from January 1972 to March 1977.  Service treatment records do reflect that the Veteran was injured in a fall from a telephone pole after contact with an electrical power line during service in July 1976, and sustained severe burns to the left leg with fracture, fracture of the left humerus, burns to the left forearms, right ankle anterior surface, right forearm, and required below knee amputation of the left leg.  The two medical examinations after the July 1976 fall are silent for cardiovascular problems, and the Veteran denies any problems on the contemporaneous reports of medical history related to cardiovascular conditions.  For these reasons, the Board finds that the Veteran had no cardiovascular injury, disease, or event during service.  

The Board has also reviewed the treatment (medical) records from service separation in March 1977 until the Veteran was diagnosed with hypertension in January 2006.  The blood pressure readings during this time were as follows: July 1977: 100/60; November 2000: 148/90; March 2002: 131/89; July 2002: 127/77; and January 2003: 123/76.  While there was one diastolic blood pressure reading of 90 mm. during this period of time, no readings were taken above the 90 mm. range.  As such, the Board finds that the diastolic blood pressure readings were not "predominantly" 90 mm. or greater during this time period.  Further, as no systolic blood pressure readings were recorded in excess of 148 mm., the Board finds that the systolic blood pressure was not predominantly 160 mm. or greater during this time period. 

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, or had continuous symptoms since service.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and treatment records convey that the Veteran was not diagnosed with hypertension until January 2006.  The Veteran underwent blood pressure tests during service and was never diagnosed with hypertension.  

Considering the evidence of record, as the last period of active duty service ended in March 1977, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or continuous symptoms since service, or manifested to a compensable degree within one year of service.  

The Board finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in 1977.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension 29 years after active duty service, in 2006.  The approximately 29 year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the numerous normal service and post-service blood pressure readings, and the subsequent hypertension treatment records.

As to direct service connection, the Board finds that the evidence of record conveys no cardiovascular injury, disease, or event during service.  As discussed above, the service treatment records convey no in-service cardiovascular injury, disease, or event before, due to, or after the Veteran's fall during service in 1976.

After considering all the evidence, both lay and medical, the Board finds that the weight of the evidence is against hypertension being related to service.  There must be a relationship or nexus between the current disability and any injury, disease, or event during service.  The evidence that weighs against a relationship between hypertension and service consists of the absence of a cardiovascular disease, injury, or event during service, and the 2015 VA examiner's opinion.  As discussed above, the service treatment records are silent for any cardiovascular disease, injury, or event.  

The service treatment records appear to be complete, and complaints of cardiovascular symptoms would have been recorded had the Veteran sought treatment during service.  The Veteran sought treatment for a number of medical problems during service, including insect bites, pain from falling on a board, a sore throat due to an URI, dysuria, poor circulation in both feet, groin pain, and gastroenteritis.  As the Veteran was willing to seek medical treatment for internal symptoms such as a sore throat due to an URI, gastroenteritis, and dysuria, the Veteran would have also sought treatment for other symptoms of a cardiovascular problem.  As a result, the absence of any other in-service complaint, finding, or reference to treatment for symptoms of a cardiovascular problem during service weighs against a finding that the Veteran incurred a cardiovascular disability in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The December 2015 VA examiner opined that the hypertension was less likely than not related to service.  The VA examiner reasoned that, because there was no cardiovascular disease, injury, or event during service, and that the Veteran had not exhibited diagnosable symptoms of hypertension until 2006, there was no relationship between the current hypertension and service.  The VA examiner conducted an in-person examination, considered a complete and accurate medical history, addressed the Veteran's statements, and conducted appropriate diagnostic testing in the form of blood pressure readings; therefore, the Board finds this opinion adequate and highly probative.

Although the Veteran has asserted that the hypertension is related to service, he is a lay person and, under the facts of this particular case that include hypertension manifesting 29 years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the hypertension.  The etiology of the Veteran's hypertension is a complex medical etiological question dealing with the origin and progression of the cardiovascular system, and such a disability is diagnosed primarily on clinical findings and physiological testing such as blood pressure readings.  Thus, while the Veteran is competent to report some hypertension symptoms experienced at any time, under the facts of this case that include multiple years between service separation and the onset of symptoms, the Veteran is not competent to opine on whether there is a link between the hypertension and service.  See Kahana, 24 Vet. App. at 438 (recognizing that lay competency is determined on a case by case basis); Jandreau v. Nicholson, 492 F.3d 1372 at 1377n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Board finds that because the Veteran is not competent to render this opinion it has no probative weight.

As to secondary service connection for hypertension, the Board finds that the weight of the evidence is against secondary service connection for hypertension due to service-connected disabilities.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  

In this case, the Veteran is currently service connected for the following service-connected disabilities: hepatitis C, left below the knee amputation due to electrical burns, peripheral neuropathy of the right lower extremity, fracture of the left femur, degenerative arthritis of the left and right knees, fracture of the left humerus, third degree burn of the ulnar aspect of the left forearm, surgical scar associated with hepatitis C, gout of the right elbow, third degree burn of the ulnar aspect of the right forearm, third degree burn of the anterior ankle area of the right foot, and gout of the right great toe.  The Veteran has asserted that the hypertension is either related to, or aggravated by, these service-connected disabilities.

The evidence that weighs against secondary service connection for hypertension includes of the December 2015 VA examiner's opinion.  The VA examiner opined that the hypertension was less likely than not related to the current service-connected disabilities.  The VA examiner reasoned that hypertension is not medically shown to be associated with any of the service-connected disabilities; therefore, without any other medical evidence, the hypertension is not related to the service-connected disabilities.  Additionally, the VA examiner opined that it is less likely than not that there is an aggravational relationship between the hypertension and the serviced-connected disabilities.  The VA examiner reasoned that, because hypertension is a separate and independent vascular condition, and because, in this case, there is no medical evidence that indicates any service-connected disability is related to hypertension, there can be no aggravational relationship.

For the reasons discussed above, and because the VA examiner's opinion specifically addressed both the relationship between the hypertension and service-connected disabilities, and the potential aggravation of the hypertension by the service-connected disabilities, the Board finds this opinion adequate, and highly probative.

Although the Veteran has asserted that the hypertension is related to the service-connected disabilities, he is a lay person and, under the facts of this particular case that include hypertension manifesting 29 years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the relationship of the hypertension and the service-connected disabilities.  The etiology of the Veteran's hypertension is a complex medical question dealing with the origin and progression of the cardiovascular system.  Thus, while the Veteran is competent to report some hypertension symptoms experienced at any time, under the facts of this case that include multiple years between service separation and the diagnosis of hypertension, the Veteran is not competent to opine on whether there is a link between the hypertension and the service-connected disabilities.  The Board finds that the Veteran is not competent to render this opinion.

For these reasons, the Board finds that the weight of the evidence is against direct, secondary, or presumptive service connection for hypertension.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Hernia

The Veteran has asserted that the current hernia is related to an injury, disease, or event during service, to include as secondary to service connected disabilities.  Initially, a July 2009 Report of Contact VA Form 119 reflects the Veteran called to open a service connection claim for a hernia.  Most recently, in a December 2016 Appellate Brief, the Veteran asserted that the hiatal hernia was related to military service from January 1972 to March 1977, and was secondary to the service-connected disabilities. 

At the onset, the Board finds that the Veteran currently has a diagnosis of a hernia.  Per 2010 VA treatment records, the Veteran was diagnosed with a hiatal hernia.  A hiatal hernia is the herniation (protrusion) of an abdominal organ, usually the stomach, through the esophageal hiatus of the diaphragm.  Dorland's Illustrated Medical Dictionary Online (32nd ed. 2012).  

Next, the Board finds that there was no digestive system injury, disease, or event during active service.  The Veteran has not asserted, and the evidence does not show, any gastrointestinal injury, disease, or event during service.  As discussed above, the Veteran was injured in a fall from a telephone pole after contact with a power line.  Service treatment records after this event and injury are silent for any digestive system complaints, problems, or diagnoses.  For these reasons, the Board finds that there was no gastrointestinal injury, disease, or event during service.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the hiatal hernia is not related to service.  Evidence that weighs against relating the hiatal hernia to service consists of the service treatment records and the December 2015 VA examiner's opinion.  As discussed above, the service treatment records are silent for any gastrointestinal related complaints, problems, or diagnoses.

As discussed above, the service treatment records appear to be complete, and complaints of hiatal hernia symptoms would have been recorded had the Veteran sought treatment during service.  In fact, as discussed above, the Veteran did seek treatment for number of medical problems during service.  As the Veteran was willing to seek medical treatment for internal symptoms such as a sore throat due to an URI, gastroenteritis, and dysuria, the Veteran would have also sought treatment for other internal symptoms of a hiatal hernia  As a result, the absence of any other in-service complaint, finding, or reference to treatment for hiatal hernia symptoms during service weighs against a finding that the Veteran incurred a hiatal hernia in service.  Kahana, 24 Vet. App. At 438.

In December 2015, the Veteran was afforded a VA examination regarding a hiatal hernia.  The VA examination report reflects that the Veteran reported not having surgery or treatment for a hiatal hernia since 2010.  The Veteran also conveyed that the diagnosis of hiatal hernia occurred around the time of the liver transplant work-up, and was not sure if it was due to a liver condition or hepatitis C.  The Veteran reported a medical history of gastrointestinal esophageal reflux disease (GERD) that was diagnosed in 2010.  The VA examiner opined that the hiatal hernia was less likely than not related to service.  The VA examiner noted that a hiatal hernia occurs when a portion of the stomach prolapses through the diaphragmatic esophageal hiatus, and most hiatal hernias are asymptomatic and are discovered incidentally, as is in this case, after an esophagogastroduodenoscopy (EGD) in 2010.  The VA examiner reasoned that the hiatal hernia was less likely than not related to service because there was no diagnosis or complaint of a hernia during service, hiatal hernias are typically asymptomatic, and that it was not diagnosed until 2010.  The VA examiner conducted an in-person examination, considered a complete and accurate medical history, and addressed the Veteran's statements; therefore, the Board finds this opinion adequate and highly probative.

Although the Veteran has asserted that the hiatal hernia is related to the service, he is a lay person and, under the facts of this particular case that include the diagnosis of hiatal hernia manifesting 33 years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the relationship of the hiatal hernia.  The etiology of the Veteran's hiatal hernia is a complex medical etiological question dealing with the origin and progression of the digestive system.  Thus, while the Veteran is competent to report some symptoms of hiatal hernia experienced at any time, under the facts of this case that include multiple years between service separation and diagnosis, the Veteran is not competent to opine on whether there is a link between the hiatal hernia and service.  The Board finds that the Veteran is not competent to render this opinion.

The Board finds that the weight of the evidence, both lay and medical, is against secondary service connection for a hernia due to service-connected disabilities.  As discussed above, the Veteran is service-connected for multiple disabilities.  The Veteran has asserted that the hiatal hernia is either related to, or aggravated by, these service-connected disabilities.


The evidence that weighs against secondary service connection for a hernia consists of the December 2015 VA examiner's opinion.  The 2015 VA examiner opined that the Veteran's hernia was less likely than not related to, or aggravated by, the service-connected disabilities.  The VA examiner conveyed that the Veteran's major co-morbidities include an electrocution burn, left below knee amputation, and subsequent development of chronic hepatitis C.  The VA examiner reasoned that a hiatal hernia is a separate and independent digestive system condition from the service-connected disabilities because a hiatal hernia is not shown to be medically associated with any of the service-connected disabilities; therefore, absent additional medical evidence, there is no proximal, causal, or aggravational relationship between the hiatal hernia and the service-connected disabilities.  For the reasons discussed above, the Board finds this opinion adequate, and highly probative.

Although the Veteran has asserted that the hiatal hernia is related to the service-connected disabilities, he is a lay person and, under the facts of this particular case that include the diagnosis of a hiatal hernia 33 years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the relationship of the hiatal hernia and the multiple service-connected disabilities.  The etiology of the Veteran's hiatal hernia is a complex medical etiological question dealing with the origin and progression of the digestive system.  Thus, while the Veteran is competent to report some symptoms of hiatal hernia experienced at any time, under the facts of this case that include multiple years between the onset of the multiple service-connected disabilities affecting multiple body systems and the diagnosis of a hiatal hernia, the Veteran is not competent to opine on whether there is a link between the hiatal hernia and the service-connected disabilities.  The Board finds that the Veteran is not competent to render this opinion.


For these reasons, the Board finds that the weight of the evidence is against direct or secondary connection for a hernia under the provisions of 38 C.F.R. §§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.

Service connection for a hernia, to include as secondary to service-connected disabilities, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


